       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 1 of 12                       FILED
                                                                                   2020 Oct-29 AM 10:10
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                         JASPER DIVISION


 STEPHANE BRYANT,                          }
                                           }
       Plaintiff,                          }
                                           }
 v.                                        }   Case No.: 6:20-cv-00206-ACA
                                           }
 SOCIAL SECURITY                           }
 ADMINISTRATION,                           }
 COMMISSIONER,                             }
                                           }
       Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Stephanie Bryant appeals the decision of the Commissioner of Social

Security denying her claims for a period of disability, disability insurance benefits,

and supplemental security income. Based on the court’s review of the administrative

record and the parties’ briefs, the court WILL AFFIRM the Commissioner’s

decision.

I.    PROCEDURAL HISTORY

      Ms. Bryant applied for a period of disability, disability insurance benefits, and

supplemental security income alleging that her disability began on September 14,
           Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 2 of 12




2015. (R. at 158–167, 255). 1 The Commissioner initially denied Ms. Bryant’s claim

(id. at 100–06), and Ms. Bryant requested a hearing before an Administrative Law

Judge (“ALJ”) (id. at 107–08). After holding a hearing (r. at 36–63), the ALJ issued

an unfavorable decision (id. at 16–35). The Appeals Council denied Ms. Bryant’s

request for review (id. at 1), making the Commissioner’s decision final and ripe for

the court’s judicial review. See 42 U.S.C §§ 405(g), 1383(c).

II.    STANDARD OF REVIEW

       The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quotation marks

omitted). “Under the substantial evidence standard, this court will affirm the ALJ’s

decision if there exists such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Henry v. Comm’r of Soc. Sec., 802 F.3d 1264,

1267 (11th Cir. 2015) (quotation marks omitted). The court may not “decide the

facts anew, reweigh the evidence, or substitute [its] judgment for that of the [ALJ].”

Winschel, 631 F.3d at 1178 (quotation marks omitted). The court must affirm

“[e]ven if the evidence preponderates against the Commissioner’s findings.”



       1
       Ms. Bryant originally alleged that her disability began on January 1, 2013, but she later
amended the alleged onset date. (R. 21, 158, 160, 255).


                                               2
        Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 3 of 12




Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004)

(quotation marks omitted).

       Despite the deferential standard for review of claims, the court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Henry, 802 F.3d at 1267 (quotation marks

omitted). Moreover, the court must reverse the Commissioner’s decision if the ALJ

does not apply the correct legal standards. Cornelius v. Sullivan, 936 F.2d 1143,

1145–46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Bryant had not engaged in substantial

gainful activity since September 14, 2015, the amended alleged onset date. (R. at

21). The ALJ found that Ms. Bryant’s degenerative disc disease, osteoarthritis,


                                         3
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 4 of 12




status post left knee arthroscopy, seizure disorder, obesity, Raynaud’s syndrome,

major depressive disorder, anxiety, post-traumatic stress disorder, and borderline

personality disorder are severe impairments. (Id.). The ALJ concluded that Ms.

Bryant’s fibromyalgia, myalgic encephalomyelitis, chronic fatigue, chronic

mononucleosis, hypothyroidism, and history of gastric bypass surgery with hernias,

acid reflux, and dumping are not severe impairments. (Id. at 22). The ALJ then

found that Ms. Bryant does not suffer from an impairment or combination of

impairments that meets or medically equals the severity of one of the listed

impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (Id.).

      After considering the evidence of record, the ALJ determined that Ms. Bryant

has the residual functional capacity to perform light work with certain postural,

environmental, and social limitations. (R. at 23). Based on this residual functional

capacity and the testimony of a vocational expert, the ALJ found that jobs exist in

significant numbers in the national economy that Ms. Bryant can perform, including

charge-account clerk, spotter, and bench hand. (Id. at 29). Accordingly, the ALJ

determined that Mr. Bryant has not been under a disability, as defined in the Social

Security Act, from September 14, 2015, through the date of the decision. (Id.).

IV.   DISCUSSION

      Ms. Bryant argues that the court should reverse and remand the

Commissioner’s decision because the ALJ did not properly evaluate her subjective



                                         4
            Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 5 of 12




complaints of pain regarding her cervical degenerative disc disease 2 and her mental

impairments. (Doc. 9 at 5–11, 14–17). The court disagrees.

        Under Eleventh Circuit precedent, a claimant attempting to establish disability

through testimony of pain or other subjective symptoms must show evidence of an

underlying medical condition and either (1) “objective medical evidence that

confirms the severity of the alleged pain arising from that condition” or (2) “that the

objectively determined medical condition is of such a severity that it can be

reasonably expected to give rise to the alleged pain.” Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005) (quotation marks omitted); see also SSR 16-3p. “If a

claimant testifies as to h[er] subjective complaints of disabling pain and other

symptoms, . . . the ALJ must clearly articulate explicit and adequate reasons for

discrediting the claimant’s allegations of completely disabling symptoms.” Id. at

1210.

        With respect to her degenerative disc disease, Ms. Bryant testified that she

underwent an unsuccessful cervical fusion in 2009. (R. 43). According to Ms.

Bryant, despite taking pain medications and muscle relaxers, her degenerative disc

disease causes neck pain at a 7 on a 10-point scale. (Id. at 43–44). Ms. Bryant

testified that she has difficulty driving because she cannot turn her head, and she



        2
         Ms. Bryant does not challenge the ALJ’s evaluation of her subjective complaints related
to any other physical impairment. (See generally Doc. 13 at 3–6).


                                               5
          Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 6 of 12




cannot sit in certain positions for extended periods of time. (Id. at 44). Ms. Bryant

also complained that her cervical pain causes nausea and headaches two to three

times a week. (R. 44–45). Ms. Bryant claimed that she can sit continuously for

only 30 minutes and must change positions or lie down every five to ten minutes

after standing up. (Id. at 54–55). Ms. Bryant testified that she must lie down about

two to three hours in an 8-hour workday on a good day and four to five hours on a

bad day. (Id. at 55).

         As for her mental impairments, Ms. Bryant testified that her seasonal

depression causes her to feel unmotivated and anti-social. (R. at 48). Ms. Bryant

explained that her post-traumatic stress disorder causes flashbacks and makes her

nervous. (Id. at 49). Ms. Bryant also complained of experiencing anxiety while

driving and in “any social situation.” (Id. at 50). She testified that the death of her

son in September 2018 aggravated her mental symptoms. (R. at 56).

         After reviewing Ms. Bryant’s testimony, the ALJ found that Ms. Bryant’s

medically determinable impairments could reasonably be expected to cause her

alleged symptoms. (R. 25). But the ALJ concluded that Ms. Bryant’s “statements

concerning the intensity, persistence and limiting effects of [her] symptoms are not

entirely consistent with the medical evidence and other evidence in the record.”

(Id.).




                                          6
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 7 of 12




      With respect to Ms. Bryant’s cervical pain, the ALJ explained that in the

months after her fusion in 2009, Ms. Bryant’s surgeon noted some recurrent pain

and numbness. (R. 26) (citing R. 320). But the surgeon also explained that Ms.

Bryant had no significant tenderness and good strength. (R. 320). He recommended

placement of a bone-growth stimulator to correct possible non-union and instructed

Ms. Bryant to follow-up in six weeks. (R. 320). However, Ms. Bryant sought no

further treatment with her surgeon.

      The ALJ also reviewed medical records from 2015 to 2018 indicating some

neck and shoulder pain and spasms. (R. 26) (citing R. 360, 365, 369 373, 377). Ms.

Bryant’s doctors treated her with muscle relaxers and pain medications which Ms.

Bryant took as prescribed and which decreased her pain and increased her function.

(R. 360, 362, 365, 369, 373). The ALJ noted that Ms. Bryant received injections to

treat her cervical pain in 2017 and 2018. (R. 26) (citing R. 514–15, 519).

      In addition, the ALJ considered medical records showing sporadic complaints

of migraines and nausea and 2018 x-rays of Ms. Bryant’s cervical spine that showed

some degenerative changes but no acute abnormality. (R. 26) (citing R. 463, 492,

497, 507, 517, 558, 604, 555).

      After considering this evidence, the ALJ rejected Ms. Bryant’s subjective

testimony about the limiting effects of her cervical pain because the ALJ concluded




                                         7
        Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 8 of 12




that Ms. Bryant’s 2009 conservative treatment since her surgery appeared “to have

been reasonably successful in controlling her symptoms.” (R. 26).

      Ms. Bryant argues that the ALJ’s analysis of her complaints of cervical pain

is flawed for two reasons. First, Ms. Bryant contends that the ALJ failed to explicitly

consider November 2014 x-rays showing severe degenerative disc changes at C5-6

and suggesting muscle spasm. (Doc. 13 at 5) (citing R. 385). Second, Ms. Bryant

faults the ALJ for not acknowledging medical records from the same day as her

September 2018 x-ray indicating that she suffers from severe degenerative disc

disease and neck pain. (Doc. 13 at 5) (citing R. 412, 414).

      To the extent Ms. Bryant claims that the ALJ did not specifically reference

certain medical evidence in the record that she claims supports her allegations of

pain (see doc. 13 at 5), “there is no rigid requirement that the ALJ specifically refer

to every piece of evidence in his decision, so long as the ALJ’s decision[] . . . is not

a broad rejection which is not enough to enable [this court] to conclude that [the

ALJ] considered [the claimant’s] medical condition as a whole.” Dyer, 395 F.3d at

1211 (some alterations added). The ALJ’s recitation of the medical evidence of

record was thorough and accurate, and it sufficiently demonstrates that she

considered Ms. Bryant’s medical condition as a whole. (See R. at 26–27).

      The September 2018 records showing a degenerative disc disease diagnosis

and subjective complaints of neck pain do not undermine the ALJ’s evaluation of



                                           8
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 9 of 12




Ms. Bryant’s pain testimony. First, although the records state that Ms. Bryant suffers

from cervicalgia and degenerative disc disease, diagnoses alone do not establish

disability. McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir. 1986) (“[T]he

“‘severity’” of a medically ascertained disability must be measured in terms of its

effect upon ability to work, and not simply in terms of deviation from purely medical

standards of bodily perfection or normality.”).

      Second, Ms. Bryant’s documented complaints of neck pain in September 2018

mirror those she alleged during the administrative hearing. (R. 41, 412). And as

noted above, the ALJ examined those complaints but found that Ms. Bryant’s

testimony about her cervical pain was inconsistent with the medical evidence of

record and her conservative treatment history. This court may not reweigh the

evidence or substitute its judgment for the ALJ, even if the evidence preponderates

against the ALJ’s finding. Winschel, 631 F.3d at 1178; Crawford, 363 F.3d at 1158–

59; see also Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011)

(“The question is not . . . whether ALJ could have reasonably credited [the

claimant’s] testimony, but whether the ALJ was clearly wrong to discredit it.”).

       Ms. Bryant contends that that the ALJ failed to properly evaluate her

subjective complaints about her mental impairments because the ALJ stated that Ms.




                                          9
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 10 of 12




Bryant’s son died in May 2018, instead of September 2018, and because the ALJ

used her son’s death to discredit her testimony. 3 (Doc. 13 at 6–7).

       In summarizing Ms. Bryant’s hearing testimony, the ALJ stated that Ms.

Bryant’s son died in May 2018 (r. 25), but Ms. Bryant’s son was killed in an accident

on September 23, 2018 (r. 56). Ms. Bryant appears to assert that this error led the

ALJ to conclude that Ms. Bryant had normal mental health examinations after her

son’s death. (Doc. 13 at 6–7).

       As part of her determination that Ms. Bryant’s testimony about her mental

impairments was inconsistent with the medical evidence, the ALJ reviewed

treatment records from Ms. Bryant’s treating psychiatrist dated September 7, 2018.

(R. at 27 (citing R. 523)). During this visit, Ms. Bryant reported being “[a] little

anxious due to minor health and family issues,” but Ms. Bryant reported no new

depressive symptoms. (R. 523). In addition, Ms. Bryant’s affect was appropriate

and congruent; her mood, judgment, and insight were fair; and her thought was

logical. (R. 523–24).

       Ms. Bryant assumes that because the ALJ did not explicitly acknowledge that

her September 7, 2018 visit her psychologist occurred two weeks before her son’s

death, the ALJ necessarily found that Ms. Bryant received unremarkable mental



       3
         Ms. Bryant does not challenge any other aspect of the ALJ’s evaluation of her mental
health pain testimony.


                                             10
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 11 of 12




health treatment after her son’s accident. But this inference is not supported by the

face of the ALJ’s decision which does not state that Ms. Bryant had normal or benign

mental health findings after her son’s death. In fact, the record contains little to no

medical evidence that post-dates Ms. Bryant’s son’s tragic death. And again, even

if some evidence existed in the record that contradicted the ALJ’s decision, the court

cannot re-weigh the evidence or substitute its judgment for that of the ALJ.

      Ms. Bryant also contends that the ALJ used her son to discredit her testimony

offered in support of the alleged limiting effects of her mental condition. (Doc. 13

at 7). Specifically, Ms. Bryant claims that “[i]t is inconceivable that the ALJ would

attempt to discredit [her] testimony based on activities that she used to be able to do,

and had to do, as the mother of her now-deceased son.” (Id.). Ms. Bryant’s argument

operates from a false premise. The ALJ did not examine Ms. Bryant’s interactions

with her son—or any of her daily activities for that matter—in evaluating her

subjective complaints of pain. (See R. 24–28). Rather, the ALJ considered Ms.

Bryant’s relationship and activities with her son while he was alive in determining

that none of Ms. Bryant’s mental impairments meet or equal a listed impairment.

And Ms. Bryant has not challenged the ALJ’s finding that her mental impairments

no not meet or equal a listed impairment.




                                          11
       Case 6:20-cv-00206-ACA Document 15 Filed 10/29/20 Page 12 of 12




       Accordingly, with respect to both Ms. Bryant’s cervical pain and her mental

impairments, substantial evidence supports the ALJ’s evaluation of Ms. Bryant’s

subjective testimony and her application of the pain standard.

III.   CONCLUSION

       Substantial evidence supports the ALJ’s denial of Ms. Bryant’s application

for a period of disability and disability insurance benefits, and this court WILL

AFFIRM the Commissioner’s decision.

       The court will enter a separate order consistent with this memorandum

opinion.

       DONE and ORDERED this October 29, 2020.



                                    _________________________________
                                    ANNEMARIE CARNEY AXON
                                    UNITED STATES DISTRICT JUDGE




                                         12
